Motion Granted; Order filed December 21, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00930-CV
                                    ____________

           IN THE INTEREST OF C.A.G. III, A CHILD, Appellant


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-01043J

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant’s brief was due
originally due November 21, 2018. We granted an extension of time through
December 18, 2018 noting that no further extensions would be entertained absent
exceptional circumstances. On December 18, 2018 counsel filed a further request
for extension of time. The motion is granted.

      Therefore we order appellant’s appointed counsel, Donald Crane, to file
appellant’s brief no later than January 4, 2019. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                        PER CURIAM